MacIntyre, J.
1. The defendant excepts to the following charge to the jury: “Now, gentlemen, you take this case. You are not empanelled here to try whether the Ku Klux Klan is a good order or whether it ain’t. You are here to try this man for an offense of riot committed by himself and one other or others.” The error assigned is that the court expressed an opinion as to the guilt of the defendant. It is error for the court to assume, or seem to assume, that the defendant participated in the riot. Freeman v. State, 158 Ga. 369 (4) (123 S. E. 126) ; Bell v. State, 47 Ga. App. 216 (169 S. E. 732). For this reason this instruction was- erroneous.
2. The other errors alleged to have occurred on the trial of the ease are not likely to be repeated on the next trial.

Judgment reversed.


Broyles, O. J., and Guerry, J., eoneur.

George C. Palmer, Ed Wohhmider, for plaintiff in error.
B. H. Chappell, solicitor, contra.